[Cite as Barack v. Thalman, 2022-Ohio-1614.]




 ROGER A. BARACK                               Case No. 2021-00228PQ

         Requester                             Judge Patrick E. Sheeran

         v.                                    DECISION AND ENTRY

 MAYOR KATHRYN THALMAN, CITY OF
 ST. CLAIRSVILLE

         Respondent



         {¶1} Respondent Mayor Kathryn Thalman, City of St. Clairsville, objects to a
Special Master’s Report and Recommendation that has been issued in this public-records
case. For reasons set forth below, the Court sustains Mayor Thalman’s objections, but
for reasons different than those asserted by Mayor Thalman. The Court does not adopt
the Special Master’s Report and Recommendation.
    I.        Background
         {¶2} On April 27, 2021, Requester Roger A. Barack filed a complaint alleging a
denial of public records in violation of R.C. 149.43(B). The Court appointed a Special
Master. The Court also referred the case to mediation. After mediation failed to resolve
all disputed issues between the parties, the case was returned to the docket of the Special
Master.
         {¶3} On March 9, 2022, the Special Master issued a Report and Recommendation
(R&R). The Special Master finds in the Report and Recommendation that, based on the
parties’ agreement, Barack’s claim for production of records in Request No. 2 is moot and
that, to the extent any communications described in Request No. 1 have been provided
to Barack, that claim also is moot. (R&R, 4.) The Special Master notes, however, that
“both Ohio law and the Public Records Policy of St. Clairsville * * * provide that electronic
office records in private accounts must be filed, maintained, and produced in accordance
Case No. 2021-00228PQ                      -2-                      DECISION & ENTRY


with the Public Records Act. If the Mayor has not sought to retrieve all such records and
does not deny they may exist, the claim for their production is not moot. Independent of
the claim for production, requester’s claim that the delay between his request and
production of any records was unreasonable is not moot.” (R&R, 4.) The Special Master
also “finds that Barack plausibly infers but does not prove by clear and convincing
evidence the existence of additional records on personal devices.” (R&R, 5.) And the
Special Master “finds that the Mayor’s refusal to look for responsive records everywhere
they may reasonably be kept partially negates her assertion that no additional records
exist.” (R&R, 6.) The Special Master also “finds that the Mayor’[s] delay of eleven months
before producing a single requested record was unreasonable.” (R&R, 9.) Accordingly,
the Special Master
      recommends the court issue an order for respondent to locate and produce
      all responsive records kept in the private devices or accounts of any former
      or current city employee listed in the request. The special master further
      recommends the court find that respondent failed to produce any
      responsive record within a reasonable period of time and to provide an
      explanation for denial. It is further recommended that requester is entitled
      to recover from respondent the amount of the filing fee of twenty-five dollars
      and any other costs associated with the action that he has incurred. It is
      recommended costs be assessed to respondent.
(R&R, 10.)
      {¶4} On March 28, 2022, Mayor Thalman, through counsel, filed written objections
to the Report and Recommendation. Mayor Thalman’s counsel served the objections by
means of “Regular U.S. Mail” to Barack’s attorney, according to a Proof of Service that
accompanies Mayor Thalman’s objections.
      {¶5} Two days later—on March 30, 2022—Barack, through counsel, filed a
response to Mayor Thalman’s objections. Barack’s attorney served the response by
Case No. 2021-00228PQ                          -3-                        DECISION & ENTRY


means of electronic mail, according to a Certificate of Service that accompanies the
response. Barack represents that he is in full agreement with the contents of the Report
and Recommendation. Barack asks the Court to overrule in entirety Mayor Thalman’s
objections and any motions contained in the objections.
   II.      Law and Analysis
         {¶6} R.C. 2743.75(F)(2) governs objections to a special master’s report and
recommendation. Under R.C. 2743.75(F)(2), either party “may object to the report and
recommendation within seven business days after receiving the report and
recommendation by filing a written objection with the clerk and sending a copy to the other
party by certified mail, return receipt requested. * * * If either party timely objects, the other
party may file with the clerk a response within seven business days after receiving the
objection and send a copy of the response to the objecting party by certified mail, return
receipt requested. The court, within seven business days after the response to the
objection is filed, shall issue a final order that adopts, modifies, or rejects the report and
recommendation.”
         {¶7} Here, Mayor Thalman has not complied with R.C. 2743.75(F)(2)’s procedural
requirements, which require objections to be sent to the other party by certified mail,
return receipt requested.      Barack too has not complied with R.C. 2743.75(F)(2)’s
procedural requirements, which require a response to objections to be sent to the other
party by certified mail, return receipt requested.         Mayor Thalman’s objections and
Barack’s response therefore are procedurally defective.
         {¶8} R.C. 2743.75(F)(2) requires that “[a]ny objection to the report and
recommendation shall be specific and state with particularity all grounds for the objection.”
Mayor Thalman has not listed her objections in a serial order.              A review of Mayor
Thalman’s objections discloses, however, that Mayor Thalman generally objects to the
Special Master’s analysis of affidavits supplied by Mayor Thalman, and the Special
Master’s finding concerning the timeliness of disclosure of public records.
Case No. 2021-00228PQ                        -4-                     DECISION & ENTRY


        {¶9} Mayor Thalman states, “The Special Master in this case has ignored the fact
that there was a change in administration and uses the term loosely of ‘excuses’ which is
not the case since Covid was running rampant during this time period and most city
employees were working from home. In addition, the very broad request has been
responded to, in which Roger Barack, who is not a resident of the City of St. Clairsville,
requested the following * * *.” (Objections, 1.) And Mayor Thalman states that she “has
produced all records of the City of St. Clairsville to date, including the affidavits of the
former Mayor and former Service Director which were the phones that were the subject
and discussed at mediation; therefore, the Respondent objects and states that they have
fully complied with both requests and objects to the innuendo in the report that they have
not.”
        {¶10} The Court determines that Mayor Thalman’s reliance on discussions held
during mediation is unavailing, since mediation communications generally are privileged.
See R.C. 2710.03(A) (providing that, except as otherwise provided in R.C. 2710.05, a
mediation communication “is privileged as provided in division (B) of this section and is
not subject to discovery or admissible in evidence in a proceeding unless waived or
precluded as provided in [R.C. 2710.04]”).
        {¶11} Mayor Thalman states, “The obvious inferences from the affidavits filed
herein are that the Respondent has denied that there are any such records on anybody’s
personal cell phones. Therefore, a fair reading of the Affidavits filed herein and also
attached hereto say that the Respondent has denied that and that any protection in this
matter is moot and the mere fact that somebody said I saw somebody talking on a cell
phone does not meet the evidentiary burden of clear and convincing evidence
whatsoever.” Mayor Thalman contends that “if a private company is going to search the
personal phones of the former mayor and service director, it is axiomatic from the statutes
and case law that there is a fee that would have to be paid by Requester; and further, that
fee should not be shifted to the Respondent in this matter, especially on such flimsy
Case No. 2021-00228PQ                       -5-                      DECISION & ENTRY


evidence that Cody Barack saw somebody talking on their cell phone which, just to be
clear, we do deny that it ever came to the attention of the ex-Mayor and ex-Service
Director, who would have had policymaking authority.” Notably, Mayor Thalman has not
provided any citation to a statute or case to support her contention that Requester is
required to pay a fee for a search of city employees’ phones where public business may
be conducted. Compare R.C. 149.43(B)(6)-(7).
       {¶12} Upon review, the Court concludes that the Special Master has identified
pertinent issues, but the Special Master has failed to reach the correct legal determination
in the Report and Recommendation based on the ordinary application of statutory law
and case law, as they existed at the time of the filing of the Complaint. In this instance,
the Special Master “finds that Barack plausibly infers but does not prove by clear and
convincing evidence the existence of additional records on personal devices.” (R&R, 5.)
Under Ohio law, the “‘burden of production’ in a civil case requires that the plaintiff
produce sufficient evidence to support the case and that the defendant produce sufficient
evidence of any affirmative defenses. * * * The party having the burden on any given issue
will lose on that issue as a matter of law if sufficient evidence is not produced.” Welsh-
Huggins v. Jefferson Cty. Prosecutor’s Office, 163 Ohio St.3d 337, 2020-Ohio-5371, 170
N.E.3d 768, ¶ 21. In Welsh-Huggins, the Ohio Supreme Court also stated,
          While a public-records-access proceeding brought pursuant R.C.
       2743.75 may be less formalistic than a mandamus proceeding brought
       pursuant to R.C. 149.43(C), the nature of the relief sought—namely, access
       to a public record that was requested and allegedly withheld in violation
       of R.C 149.43(B)(1)—is functionally the same. For that reason, the direction
       in R.C. 2743.75(F)(1) for “the ordinary application of statutory law and case
       law as they existed at the time of the filing of the complaint” suggests that
       public-records-access proceedings in the Court of Claims be consistent with
       the standards that are applicable to mandamus-enforcement actions.
Case No. 2021-00228PQ                        -6-                     DECISION & ENTRY


Welsh-Huggins v. Jefferson Cty. Prosecutor’s Office, 163 Ohio St.3d 337, 2020-Ohio-
5371, 170 N.E.3d 768, ¶ 32. In Welsh-Huggins, the Ohio Supreme Court also noted that
in a mandamus-enforcement action the burden of persuasion “is on the requester to
establish entitlement to the extraordinary writ by clear and convincing evidence.” Welsh-
Huggins at ¶ 26.
         {¶13} Here, since, according to the Special Master, the Requester has failed to
prove by clear and convincing evidence the existence of additional records on personal
devices, it follows that the Requester, as a matter of law, cannot prevail on this issue.
Additionally, the Court is not persuaded by the Special Master’s finding that Mayor
Thalman’s delay of eleven months before producing a single requested record
necessarily was unreasonable, given the mitigating circumstances of a change in the
mayoral administration and the pandemic of the Novel Coronavirus Disease 2019
(COVID-19).
         XII. Conclusion
         {¶14} The Court sustains the Mayor Thalman’s objections, but for reasons different
than those asserted by Mayor Thalman. The Court does not adopt the Report and
Recommendation. Court costs are assessed to Requester Roger A. Barack. The clerk
shall serve upon all parties notice of this judgment and its date of entry upon the journal.




                                            PATRICK E. SHEERAN
                                            Judge

Filed April 12, 2022
Sent to S.C. Reporter 5/13/22